DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (WO 2008050637 A1, hereinafter referred to as Okubo’637. The machine translation of which has been provided).
RE claim 9, Okubo’637 teaches a motor (Figs.1-4 and ¶ 11) comprising: a shaft 31; a rotor 22 to which the shaft 31 is coupled; a stator 21 disposed on an outer side of the rotor 22, wherein the stator 21 includes a stator core 24 having a plurality of teeth 27, and a coil 25 wound around each of the teeth 27, each of the teeth 27 includes a body part (B) (see annotated Fig.4 below) around which the coil 25 is wound, a protrusion (P) disposed on an end portion of the body part (B), and a groove 20 formed on an inner surface of the protrusion (P), and wherein the width (S) of the groove 20 is 1.05 to 1.1 times the distance between one end of the protrusion of one tooth among 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Protrusion (P))][AltContent: textbox (Body part (B))][AltContent: arrow]
    PNG
    media_image1.png
    533
    721
    media_image1.png
    Greyscale


RE claim 20/9, Okubo’637 teaches a cross section of the groove 20 perpendicular to an axial direction of the shaft has a quadrangular shape (Fig.4), and the groove 20 is provided as two grooves 20 (Fig.4).

RE claim 22/20, Okubo’637 teaches two of the grooves 20 are symmetrically disposed based on a reference line (CL) passing through a center of a width of the protrusion (P) in a circumferential direction and a center of the body part (B) (Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (US 2010/0283348 A1) in view of Braun et al. (US 2010/0264770 A1).
RE claim 4, Okubo teaches a motor (Figs.1-3 and ¶ 1) comprising: a shaft 13; a rotor 3 including a hole into which the shaft 13 is inserted (Figs.1, 2); and a stator 2 disposed on an outer side of the rotor 3, wherein the stator 2 includes a stator core 5 having a plurality of teeth 5a, and a coil wound 6 around each of the teeth 5a, each of the teeth 5a includes a body (B) around which the coil 6 is wound and a shoe (S) (no number, see annotated Fig.5) connected to the body (B), the shoe (S) includes a plurality of grooves 5b, a curvature center of an inner circumferential surface of the shoe 
Okubo does not teach a ratio of the second angle to the first angle ranges from 0.92 to 0.95.
However, Okubo suggests that the span of the magnet 16 and the pitch angle (ϴp) are result effective variable whose value can be adjusted (Figs.4) to optimize harmonic component to improve the output and reduce the torque ripple (¶ 40).
Braun teaches a ratio of the second angle to the first angle is a result effective variable whose value can be adjusted to be less than 1 (which range overlapped with the claimed first angle ranges from 0.92 to 0.95). Braun further suggests that the angle of the magnet can be optimized to suppress torque ripple (¶ 26, 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo by having a ratio of the second angle to the first angle ranges from 0.92 to 0.95, as taught by Okubo and taught by Braun, for the same reasons as discussed above.


RE claim 6/4, Okubo in view of Braun has been discussed above. Okubo further teaches two of the grooves 5b are symmetrically disposed based on a reference line passing through a center of a width of the shoe in a circumferential direction and a center of the stator core 5 (see Fig.2).

[AltContent: textbox (Body (B))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoe (S))]
    PNG
    media_image2.png
    688
    647
    media_image2.png
    Greyscale


RE claim 8/4, Okubo in view of Braun has been discussed above. Okubo further teaches the plurality of magnets 16 are disposed in one stage on the outer circumferential surface of the rotor core 15 (see Fig.3 for three stages, and the magnets 16a are on one stage 15a), and the plurality of magnets 16 are disposed to be spaced a predetermined interval from each other (Fig.2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Braun as applied to claim 4 above, and further in view of Taniguchi (US 2015/0145370 A1).
RE claim 5/4, Okubo in view of Braun has been discussed above. Okubo further teaches a curvature radius of an outer circumferential surface of the magnet is referred to as a first radius, and a curvature radius of the inner circumferential surface of the magnet is referred to as a second radius (Figs.1-3).
Okubo does not teach the rotor has a ratio of the first radius to the second radius ranging from 0.5 to 0.7 on transverse cross sections of the rotor core and the magnet.
Braun teaches rotor 50 has a ratio of the first radius (R2) to the second radius (R1) ranging from 0.5 to 0.7 on transverse cross sections of the rotor core 51 and the magnet 52 (¶ 42, 50). Braun further suggests that such value is a result effective variable whose value can be adjusted to optimize electrical degree error (¶ 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo in view of Braun by having a curvature radius of an outer circumferential surface of the magnet is referred to as a 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Braun as applied to claim 4 above, and further in view of Saito et al. (JP 2009/136033 A).
RE claim 7/4, Okubo in view of Braun has been discussed above. Okubo does not teach a cogging torque wave has a number of vibrations that is three times the least common multiple of the number of magnets and the number of the teeth during a unit rotation.
Saito suggests that the vibration which is a result of cogging fluctuations cogging torque per one rotation of the armature can be optimized base on common multiple of number of magnetic poles and the slot such that vibration and noise during driving of the electric motor can be reduced (see translation paged 4 last three ¶ and page 9 3rd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo in view of Braun by having a number of vibrations that is three times the least common multiple of the number of 
Insofar, the recitation “a cogging torque wave has a number of vibrations” can also be interpreted as a “intended use/result” which formed by number of pole and slots. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo’637 in view of Kawai et al. (JP 2015070663 A, the machine translation of which has been provided)
RE claim 11/9, Okubo’637 has been discussed above. Okubo’637 further teaches teach a side surface of the protrusion includes a first surface extending from the body part (B) and a second surface extending from the first surface (Fig.1).
Okubo’637 does not teach a depth (D) of the groove is 0.7 to 1.3 times a length (L20) of the second surface in a radial direction.
Kawai teaches a depth (H1) of the groove (54, 55) is 0.7 to 1.3 times a length (H2) of the second surface in a radial direction (see ¶ abstract and page 5 2nd ¶ for depth H1 is equal or greater than H2. In other words, ≥1 which overlapped with the claimed range of 0.7 to 1.3), doing so can minimize magnetic resistance (page 5 2nd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’637 by having a depth (D) .

Claims 12, 18, 19, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo’637 in view of Burgbacher et al. (US 5757100).
RE claim 12/9, Okubo’637 has been discussed above. Okubo’637 does not teach a depth (D) of the groove is 0.175 to 0.325 times the distance (W21).
Burgbacher teaches a depth (e) of the groove is 0.175 to 0.325 times the distance (see col.8: 50-60 and Figs.11, 14 for depth e = 0.55mm and W=2mm. In other words, the ratio is 0.275 which anticipated the range of 0.175 to 0.325) which range is favorable for power and efficiency of the motor (col.8: 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’637 by having a depth (D) of the groove is 0.175 to 0.325 times the distance (W21), as taught by Burgbacher, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 18/9, Okubo’637 has been discussed above. Okubo’637 does not teach a ratio of the width of the groove to the depth of the groove ranges from 3.23 to 3.38.
As discussed above, Burgbacher teaches a ratio of the width (W22) of the groove to the depth (D) of the groove ranges from 3.23 to 3.38 (see col.8: 50-60, claims 6, 7 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’637 by having a ratio of the width of the groove to the depth of the groove ranges from 3.23 to 3.38, as taught by Burgbacher, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 19, Okubo’637 teaches a motor (Figs.1-4 and ¶ 11) comprising: a shaft 31; a rotor 22 to which the shaft 31 is coupled; and a stator 21 disposed on an outer side of the rotor 22, wherein the stator 21 includes a stator core 24 having a plurality of teeth 27, and a coil 25 wound around each of the teeth 27, each of the teeth 27 includes a body part (B) around which the coil 25 is wound, a protrusion (P) disposed on an end portion of the body part (B), and a groove 20 formed to be concave on an inner surface of the protrusion (P).
Okubo’637 does not teach a depth of the groove is 0.175 to 0.325 times a distance between one end of one protrusion of one tooth among the plurality of teeth and one end of another protrusion of another tooth adjacent to one tooth.
Burgbacher teaches a depth (e) of the groove is 0.175 to 0.325 times a distance (W) between one end of one protrusion 142 of one tooth 116 among the plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’637 by having a depth of the groove to be 0.175 to 0.325 times a distance between one end of one protrusion of one tooth among the plurality of teeth and one end of another protrusion of another tooth adjacent to one tooth, as taught by Burgbacher, for the same reasons as discussed above.

RE claim 24/19, Okubo’637 in view of Burgbacher has been discussed above.  Okubo’637 further teaches a cross section of the groove 20 perpendicular to an axial direction of the shaft has a quadrangular shape (Fig.4), and the groove 20 is provided as two grooves 20 (Fig.4).

RE claim 26/24, Okubo’637 in view of Burgbacher has been discussed above.  Okubo’637 further teaches two of the grooves 20 are symmetrically disposed based on a reference line (CL) passing through a center of a width of the protrusion (P) in a circumferential direction and a center of the body part (B) (Fig.4).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo’637 in view of Trago et al. (US 2001/0048264 A1).

Trago suggests that a first distance (32) between the grooves 36 is equal to a second distance (32) from one end of the protrusion 24 to the groove 36 (see ¶ 10 for “Each tooth 24 has an angular span 32” and the tooth span must be close to slot span 30 as possible). Trago further suggests that such dimension can be optimized to reduce cogging torque and improve efficiency of the motor (¶ 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’637 by having a first distance (L21) between the grooves is equal to a second distance (L22) from one end of the protrusion to the groove, as suggested by Trago, for the same reasons as discussed above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo’637 in view of Miyashita et al. (US 2005/0258698 A1).
RE claim 23/9, Okubo’637 has been discussed above. Okubo’637 does not teach the magnets of the rotor are provided as eight magnets; and the teeth of the stator are provided as twelve teeth.
Miyashita teaches the magnets 13 of the rotor 3 are provided as eight magnets 13; and the teeth 7 of the stator 1 are provided as twelve teeth (¶ 21, 23), such that the cogging torque can be more greatly reduced (¶ 8).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo’637 in view of Burgbacher as applied to claim 24 above, and further in view of Trago et al. (US 2001/0048264 A1).
RE claim 25/24, Okubo’637 in view of Burgbacher has been discussed above. Okubo’637 does not teach a first distance (L21) between the grooves is equal to a second distance (L22) from one end of the protrusion to the groove.
Trago suggests that a first distance (32) between the grooves 36 is equal to a second distance (32) from one end of the protrusion 24 to the groove 36 (see ¶ 10 for “Each tooth 24 has an angular span 32” and the tooth span must be close to slot span 30 as possible). Trago further suggests that such dimension can be optimized to reduce cogging torque and improve efficiency of the motor (¶ 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’637 in view of Burgbacher by having a first distance (L21) between the grooves is equal to a second distance (L22) from one end of the protrusion to the groove, as suggested by Trago, for the same reasons as discussed above.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo’637 in view of Burgbacher as applied to claim 24 above, and further in view of Miyashita et al. (US 2005/0258698 A1).
RE claim 27/19, Okubo’637 in view of Burgbacher has been discussed above. Okubo’637 does not teach the magnets of the rotor are provided as eight magnets; and the teeth of the stator are provided as twelve teeth.
Miyashita teaches the magnets 13 of the rotor 3 are provided as eight magnets 13; and the teeth 7 of the stator 1 are provided as twelve teeth (¶ 21, 23), such that the cogging torque can be more greatly reduced (¶ 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’637 in view of Burgbacher by having the magnets of the rotor are provided as eight magnets; and the teeth of the stator are provided as twelve teeth, as taught by Okubo’637, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834